ON APPELLANT’S motion for rehearing.
DAVIDSON, Judge.
The witness Davis, the city marshal, testified that appellant was drunk and that he could smell intoxicants on his breath when he arrested him. The sheriff also testified that appellant was drunk and that he could smell intoxicants on his breath.
In the light of this testimony we are unable to agree with appellant’s contention that we erred in concluding that the facts supported the conviction.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.